1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF NEVADA
8
                                                ***
9
      FRANK ZANINI,                               Case No. 3:18-cv-00336-MMD-WGC
10
                                  Petitioner,                      ORDER
11          v.

12    WARDEN BAKER, et al.,

13                            Respondents.

14

15         Good cause appearing, it is ordered that Petitioner's unopposed motion for an

16   extension of time (second request) (ECF No. 27) is granted. Petitioner will have through

17   November 4, 2019, to file a second amended petition.

18         DATED THIS 7th day of August 2019.

19

20
                                                      MIRANDA M. DU
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28
